EXHIBIT 10.28

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

By and Between

GAMECO HOLDINGS, INC., as Seller,

AND

JACOBS ENTERTAINMENT, INC., as Buyer,

January 31, 2011



--------------------------------------------------------------------------------

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated
January 31, 2011 (“Agreement Date”), is entered into by and between GAMECO
HOLDINGS, INC., a Delaware corporation (“Seller”), and JACOBS ENTERTAINMENT,
INC., a Delaware corporation (“Buyer”). Capitalized terms not defined in context
are defined in Section 12.15.

RECITALS

A. Seller is the sole member of each the following Louisiana limited liability
companies: (i) CASH MAGIC SPRINGHILL, LLC (“Springhill”)and (ii) CASH MAGIC
VIVIAN, LLC (“Vivian”) (Springhill and Vivian are collectively, the “Truck
Stops” and sometimes individually, each a “Truck Stop”);

B. Springhill operates a truck stop, convenience store, restaurant, fueling
operation and video draw poker gaming parlor located at 1011 N. Arkansas,
Springhill, Louisiana 71075;

C. Vivian operates a truck stop, convenience store, restaurant, fueling
operation and video draw poker gaming parlor located at 14347 LA Highway 1,
Vivian, Louisiana 71082; and

D. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
upon the terms and subject to the conditions of this Agreement, all of the
membership interests of each of the Truck Stops (collectively, the “Membership
Interests”)

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements, terms, conditions, covenants, representations and warranties
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Article 1.

PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1.1. Purchase and Sale of Membership Interests. At the Closing and effective as
of the Closing Date, (a) Seller will sell, transfer and assign, free and clear
of all Liens or Claimswhatsoever, all of the Membership Interests to Buyer or
its designee or nominee, and (b) Buyer will purchase the Membership Interests
from Seller and deliver to Seller the Purchase Price (as defined in
Section 1.2).

1.2. Purchase Price.

 

  1.2.1. The purchase price for the Membership Interests (the “Purchase Price”)
shall be Ten Million, Three Hundred Seventy-Four Thousand, Five Hundred Fourteen
and 92/100 Dollars ($10,374,514.92), to be allocated as follows:

 

  1.2.1.1. Five Million, Four Hundred Sixty-One Thousand, Seven Hundred
Ninety-Six and 76/100 Dollars ($5,461,796.76) shall allocated for the purchase
of the Membership Interests of Springhill; and

 

  1.2.1.2. Four Million, Nine Hundred Twelve Thousand, Seven Hundred Eighteen
and 16/100 Dollars ($4,912,718.16) shall allocated for the purchase of the
Membership Interests of Vivian.

 

  1.2.2. The Purchase Price shall be paid to Seller via wire transfer of
immediately available funds on the Closing Date.

 

2



--------------------------------------------------------------------------------

1.3. Transfer Taxes. Buyer and Seller shall share equally any and all transfer
or similar Taxes (but excluding all withholding taxes computed on the basis of
net income) – (“Transfer Taxes”) imposed upon either party hereto as a result of
the transactions contemplated hereby. To the extent any exemptions from such
Transfer Taxes are available, Buyer and Seller shall cooperate to prepare any
certificates or other documents necessary to claim such exemptions.

Article 2.

CLOSING AND DELIVERIES

2.1. General. The closing of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Hahn Loeser & Parks, LLP, 200
Public Square, Suite 2800, Cleveland, Ohio 44114-2301, on or about January 31,
2011or such other time, date and place as the parties may agree. The effective
time of closing shall be 12:01 a.m. (the “Effective Time”) on the date of the
Closing (the “Closing Date”).

2.2. Seller’s Closing Deliveries. On the Closing Date, Seller shall deliver, or
caused to be delivered, to Buyer the following items:

 

  2.2.1. Membership Interests. An instrument of assignment, in form and
substance reasonably acceptable to Buyer and Buyer’s legal counsel, conveying
the Membership Interests to Buyer, together with the certificates of membership
interests issued by each of the Truck Stops to Seller;

 

  2.2.2. Receipt. A receipt evidencing receipt by Seller of the Purchase Price
(the “Receipt”);

 

  2.2.3. Limited Liability Company Records. All of the original limited
liability company records, including company record books, etc., for each of the
Truck Stops;

 

  2.2.4. Officer’s Certificate. A certificate of an officer of Seller to the
effect that the conditions set forth in Sections 8.1 and 8.2 have been
satisfied;

 

  2.2.5. Good Standing Certificates. A good standing/full force and effect
certificate, as applicable, dated not more than thirty (30) days prior to the
Closing Date, for Seller and each of the Truck Stops;

 

  2.2.6. Secretary’s Incumbency Certificate. A certificate of the Secretary for
Seller certifying (a) the current officers of Seller and each of the Truck
Stops, (b) a current copy of Seller’s Certificate of Incorporation and the
Articles of Organization for each of the Truck Stops, (c) a current copy of
Seller’s By-laws and the Operating Agreement of each of the Truck Stops, and
(d) a copy of Seller’s resolution authorizing the sale contemplated by this
Agreement; and

 

  2.2.7. Updates to Schedules. An update to each of the Schedules attached to
this Agreement identifying any changes between the Agreement Date and the
Closing Date.

2.3. Buyer’s Closing Deliveries. On the Closing Date, Buyer shall deliver, or
cause to be delivered, to Seller the following items:

 

  2.3.1. Wire Transfer. The Purchase Price paid via wire transfer in immediately
available funds to an account specified by Seller prior to the Closing;

 

  2.3.2. Officer’s Certificate. A certificate of an officer of Buyer to the
effect that the conditions set forth in Sections 9.1 and 9.2 have been
satisfied;

 

3



--------------------------------------------------------------------------------

  2.3.3. Good Standing Certificate. A good standing certificate, dated not more
than thirty (30) days prior to the Closing Date, for Buyer;

 

  2.3.4. Secretary’s Incumbency Certificate. A certificate of the Secretary for
Buyer certifying (a) the current officers of Buyer, (b) a copy of Buyer’s
Certificate of Incorporation and By-laws and (c) a copy of Buyer’s resolution
authorizing the sale contemplated by this Agreement.

Article 3.

DUE DILIGENCE

3.1. Due Diligence Period. Beginning on the Agreement Date and continuing
thereafter until the Closing Date (“Due Diligence Period”), Buyer shall have the
right to perform the following due diligence pursuant to the terms and
conditions hereof:

3.2. General Testing and Inspections. Buyer shall have the right, during the Due
Diligence Period, to conduct such engineering, environmental, general business
and feasibility studies, audits, test, reviews and/or surveys of any or all of
the Truck Stops and their respective assets, liabilities, operations (including
gaming operations and records), financial performance and affairs, as Buyer
deems necessary, including soil tests, borings, drainage tests and similar tests
on any land or improvements owned or leased by any of the Truck Stops, and
audits and reviews of any of the financial and business records, operations,
documents and instruments of Seller pertaining to any of the Truck Stops or
their operations. Such studies shall be conducted by Buyer and its agents at
Buyer’s sole cost and expense. Subject to reasonable advance notice, Seller and
each of the Truck Stops agrees to allow Buyer and its agents access to all
assets, records, documents and instruments of the Truck Stops to conduct such
studies and audits, provided such access shall not unreasonably interfere with
the activities of Seller or any of the Truck Stops. Buyer shall, and does
hereby, save, defend, indemnify and hold Seller and each Truck Stop harmless
from and against all claims, lawsuits, judgments, losses, liabilities or
expenses of any kind or nature which may be asserted against or incurred by
Seller or any of the Truck Stops as the result of Buyer’s or its agents’ actions
and activities conducted pursuant to this Section 3.2. Buyer shall keep the
results of all due diligence activities confidential unless specifically
directed or required to disclose the same under any federal, state or local law,
rule or regulation or upon the order of any court or Governmental
Body. Notwithstanding any other provisions of this Agreement or any documents
contemplated hereby to the contrary, the obligation of Buyer to defend,
indemnify and hold harmless Seller and each of the Truck Stops under this
Section 3.2 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby or the termination of this
Agreement.

3.3. Title Insurance. Prior to the Closing, Buyer may cause to have delivered to
Buyer a commitment from a title insurance company reasonably acceptable to Buyer
to issue as of the Closing Date for any real property owned or leased by any of
the Truck Stops, in the customary form prescribed for use in the State of
Louisiana, an Owner’s Policy of Title Insurance (collectively, the “Title
Policy”). Seller shall deliver any information as reasonably may be required by
Buyer’s title insurance company under the requirements section of the title
insurance commitment or otherwise in connection with the issuance of Buyer’s
title insurance policy. Seller shall provide an affidavit of title or such other
information as Buyer’s title insurance company may reasonably require in order
for the title insurance company to delete the standardexceptions and to insure
over the “gap” (i.e., the period of time between the effective date of the title
insurance company’s last checkdown of title and the Closing Date) and to cause
the title insurance company to delete all standard exceptions from the final
title insurance policy.

3.4. Financial Statements. Prior to the Closing Date, Seller has delivered, or
caused to be delivered, to Buyer an audited Statement of Income and Balance
Sheet for each Truck Stop for the full calendar year ending on December 31, 2009
(collectively, the “Financial Statements”), in such detail as may be reasonably
requested by Buyer.

 

4



--------------------------------------------------------------------------------

Article 4.

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Buyer as follows:

4.1. Organization and Authorization.

 

  4.1.1. Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

  4.1.2. Each of the Truck Stops is a limited liability company duly organized,
validly existing and in full force and effect under the laws of the State of
Louisiana. None of the Truck Stops has any subsidiaries.

4.2. Validity of Agreements. Seller has the power and authority to enter into
this Agreement and all other agreements and instruments executed and delivered
or to be executed and delivered under this Agreement (the “Transaction
Documents”) to which Seller is a party. The execution, delivery and performance
by Seller of this Agreement, the Transaction Documents and the other documents
and certificates contemplated therein have been duly authorized by all necessary
corporate action on the part of Seller. This Agreement is, and when executed and
delivered at the Closing, the Transaction Documents to which Seller is a party
and all other documents and certificates contemplated therein will be, the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms.

4.3. Non-Contravention. The execution and delivery by Seller of this Agreement,
the Transaction Documents to which Seller is a party and all other documents and
certificates contemplated therein and the consummation and performance by Seller
of the transactions contemplated by this Agreement and the Transaction Documents
will not (i) violate any provision of the Certificate of Incorporation or the
By-laws of Seller or Articles of Organization or Operating Agreements of any of
the Truck Stops, (ii) violate or result in any default under, or the
acceleration of (whether by the giving of notice or the passage of time or
both), any obligation under any contract, note, bond, mortgage, indenture, or
lease to which Seller or any of the Truck Stops is a party or by which Seller or
any Truck Stop is bound that would, in any such event, be material, or
(iii) violate any constitutional provision, statute, rule, law, regulation,
award, order, ordinance, judgment, decree, citation, policy, standard,
interpretation, writ or injunction of any Governmental Body (collectively,
“Law”).

4.4. Capitalization. The Membership Interests represent the only authorized,
issued and outstanding equity interests of each Truck Stop. The Membership
Interests are duly and validly issued and outstanding and are fully paid and
nonassessable. The Membership Interests have not been issued in violation of,
and are not subject to, and there are no, outstanding options or other
conversion or exchange rights relating to the Membership Interests. There are no
authorized or outstanding options under which Seller or any of the Truck Stops
may be obligated to issue or sell any equity interests of any Truck Stop. Except
as identified on Schedule 4.4, there are no agreements, commitments, contacts or
rights of first refusal relating to the issuance, sale or transfer of any equity
interest of or profit participation in any of the Truck Stops. At the Closing,
Buyer shall receive the Membership Interests free and clear of all Liens and
Claims whatsoever. As of the Closing, no Truck Stop shall be subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any equity interests (including Membership Interests). Seller has full
legal and beneficial ownership of the Membership Interests. The Membership
Interests have not been registered under any securities laws of any Governmental
Body

4.5. Title to Truck Stop Property. As of the Agreement Date, except as
disclosed on Schedule 4.5, each Truck Stop has good and valid title to, or a
valid and enforceable leasehold interest in, all of its properties and assets,
tangible or intangible, as reflected in each Truck Stop’s Financial Statements,
and the schedules attached thereto, and the same are free and clear of all Liens
and Claims except (a) Liens to be released at or prior to Closing, (b) such
Liens that are disclosed by the Title Policy (including real property taxes that
are a lien but not yet due and owing) for each Truck Stop and the records of the
Secretary of State of Louisiana and (c) those Liens and Claims identified on
Schedule 4.5.

 

5



--------------------------------------------------------------------------------

4.6. Tax Matters. Except as set forth on Schedule 4.6, Seller and each Truck
Stop, as applicable, has timely filed or will timely file, in the manner
provided by Law, all Tax Returns for periods prior to and including the Closing
Date which are required to be filed with respect of the income or operations of
Seller. All such Tax Returns are complete and correct in all material respects
and have been prepared in material compliance with all applicable laws and
regulations. Seller has paid or will pay all Taxes owed for the taxable periods
covered by such Tax Returns (whether or not shown thereon) in the manner
provided by Law. None of the assets of any Truck Stop is subject to any Liens
for any Taxes, and to Seller’s actual knowledge there is no basis upon which
such a Lien could be asserted.

4.7. Environmental Liability. Except as set forth on Schedule 4.7 and the
documents referred to therein, to Seller’s actual knowledge, there has been no
release, threatened release, spill, leak, discharge or emission of any Hazardous
Materials to the air, surface water, groundwater or soil at any of the Truck
Stops requiring corrective action under any applicable Environmental Laws. To
Seller’s actual knowledge, there has been no material release, threatened
release, spill, leak, discharge or emission of any Hazardous Materials to the
air, surface water, groundwater or soil at any of the Truck Stops that is a
violation of any applicable Environmental Laws. “Hazardous Materials” means any
hazardous or toxic substance or waste or any contaminant or pollutant regulated
or otherwise creating liability under any Environmental Laws, including, without
limitation, “hazardous substances” as defined by the Comprehensive Environmental
Response Compensation and Liability Act, as amended, “toxic substance” as
defined by the Toxic Substance Control Act, as amended, “hazardous wastes”
asdefined by the Resource Conservation and Recovery Act, as amended, “hazardous
materials” as defined by the Hazardous Materials Transportation Act, as amended,
thermal discharges, radioactive substances, PCBs, natural gas, petroleum
products or byproducts and crude oil. “Environmental Laws” means all Laws
relating to pollution, worker health and worker safety, or the environment, and
all other Laws relating to emissions, discharges, releases or threatened
releases of Hazardous Materials into the environment or otherwise relating to
the generation, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials. Each of the Truck Stops is and has been in
material compliance with all Environmental Laws, provided any noncompliance has
not had and is not likely to have a Material Adverse Effect on such respective
Truck Stop or its operations. Buyer acknowledges that each of the Truck Stops
contains a fueling operation for the sale and dispersal to the general public of
gas and diesel fuels. Except as set forth on Schedule 4.7 and the documents
referred to therein, neither Seller nor any Truck Stop has received any written
notice, report or other information regarding any actual or alleged violation of
Environmental Laws relating to any Truck Stop.

4.8. Seller Inter-company Loans. Notwithstanding the contents of the Financial
Statements or any other language to contrary contained in this Agreement, any
loans, notes payable or other debt obligations between Seller and any of the
Truck Stops or between the Truck Stops and any other subsidiaries of Seller
(collectively, the “Seller Inter-company Loans”) shall be retired by Seller from
the proceeds of the Purchase Price or shall be discharged, cancelled or forgiven
and shall not be a part of the transfer of the Membership Interests at
Closing. In no event shall Buyer, nor any of its subsidiaries, including, but
not limited to, the Truck Stops following the Closing, have any liability for
any of Seller Inter-company Loans.

4.9. Consents, etc. Except as identified on Schedule 4.9 or the matters
described in Section 6, any registration, declaration or filing with, or
consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance and performance by
Seller and each of the Truck Stops under this Agreement or the consummation by
Seller and each of the Truck Stops of any of the transactions contemplated
hereby has been or will be completed, made or obtained on or before the Closing
Date.

4.10. Litigation, etc. Except as set forth on Schedule 4.10, to Seller’s actual
knowledge there are no Claims against Seller or any of the Truck Stops or any of
their assets, or pending or threatened by Seller or any of the Truck Stops
against any third party, at law or in equity, or before or by any Governmental
Body. To Seller’s actual knowledge, no Truck Stop is subject to any judgment,
order or decree of any court or other Governmental Body (excepting various
licensing necessary for its customary and on-going operations).

4.11. Brokers’ Fees. No investment banker, broker, finder or other intermediary
has been retained by or is authorized to act on behalf of Seller who might be
entitled to any fee or commission from Buyer or the Company upon consummation of
the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

4.12. No Adverse Change. From the Agreement Date to the Closing Date, there
shall be no adverse change in the operating results, assets, liabilities,
operations, prospects, employee relations or customer or supplier relations of
any of the Truck Stops which has had or could reasonably be expected to have a
Material Adverse Effect.

4.13. Conduct Pending Closing. From the Agreement Date until the Closing Date,
Seller shall use commercially reasonable efforts to cause each of the Truck
Stops to be operated and to carry on its respective businesses in the ordinary
course consistent with its past practice.

Article 5.

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller as follows:

5.1. Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

5.2. Authorization and Validity of Agreements. The execution, delivery and
performance by Buyer of this Agreement, the Transaction Documents and the other
documents and certificates contemplated therein has been duly authorized by all
necessary corporate action on the part of Buyer. Buyer has the power and
authority to enter into this Agreement, the Transaction Documents and the other
documents and certificates contemplated to be executed herein and to consummate
the transactions contemplated thereby. This Agreement and the Transaction
Documents and the other documents and certificates contemplated herein
constitute the legal, valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms.

5.3. Non-Contravention. The execution and delivery by Buyer of this Agreement,
the Transaction Documents and the other documents and certificates contemplated
therein and the consummation and performance by Buyer of the transactions
contemplated herein will not (i) violate any provision of the Certificate of
Incorporation or By-laws of Buyer, (ii) violate, or be in conflict with any
provision of, or constitute a default under, or result in the termination of, or
accelerate the performance required by, or cause the acceleration of the
maturity of any liability or other obligation to which Buyer is a party, or
(iii) violate any Law.

5.4. Brokers’ Fees. No investment banker, broker, finder or other intermediary
has been retained by or is authorized to act on behalf of Buyer who might be
entitled to any fee or commission from Seller upon consummation of the
transactions contemplated by this Agreement.

5.5. Non-Registration. Buyer understands and agrees that the Membership
Interests are not registered under the Securities Act of 1933, as amended (the
“Securities Act”), nor the securities laws of any state, and, accordingly, the
Membership Interests may not be offered, sold, pledged, hypothecated or
otherwise transferred or disposed of in the absence of registration or the
availability of an exemption from registration under the Securities Act and any
applicable state securities laws.

5.6. Devices. Buyer acknowledges that all Devices operated at any of the Truck
Stops are owned and operated therein by an affiliate of Seller and a licensed
device owner, to-wit: Jalou Device Owner, L.P., a Louisiana limited partnership
in which Seller is the general partner and holds a 49 percent general
partnership interest (“Jalou Device Owner”). All such Devices are operated
pursuant to Device Placement Agreements between each of the Truck Stops and
Jalou Device Owner, copies of which have been provided to Buyer.

5.7. Licensure. Buyer acknowledges that the activities of the video draw poker
gaming parlors and the alcohol, tobacco and lottery sales, as applicable,
conducted at each of the Truck Stops are subject to licensing and regulation by
various federal, state and local Governmental Bodies. Buyer further acknowledges
that appropriate notifications to the Louisiana State gaming authorities of the
consummation of the transactions contemplated by this Agreement will be required
promptly following the Closing hereunder.

 

7



--------------------------------------------------------------------------------

Article 6.

SURVIVAL

The representations and warranties contained in Sections 4.1 through 4.8 and
Sections 5.1 through 5.7, inclusive, shall survive the execution and delivery of
this Agreement and consummation of the transactions provided for in this
Agreement without limitation as to time. The representations and warranties
contained in Sections 4.9 through 4.13 shall survive the Closing hereunder and
shall continue in effect for a period of one (1) year from and after the Closing
Date.

Article 7.

MUTUAL COVENANTS AND AGREEMENTS

7.1. Expenses. Except as otherwise specifically provided in this Agreement and
the Transaction Documents, each party shall bear its own expenses in connection
with and in performance of this Agreement and the Transaction Documents. Buyer
shall be solely responsible for all of its costs incurred in its due diligence
activities, including, but not limited to, the costs of any surveys,
environmental site assessment studies, title policies and title commitments and
any and all costs, expenses or fees relating to its financing of the
transactions contemplated in this Agreement.

7.2. Cooperation. Each party shall cause every Person that is a shareholder,
director, officer or employee of any party hereto or any of the Truck Stops to
use all commercially reasonable efforts to assist in the satisfaction of such
party’s obligations hereunder and in the consummation of the transactions
contemplated herein.

Article 8.

CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Buyer in writing:

8.1. Compliance with Covenants. Seller shall have performed and complied in all
material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date.

8.2. Representation and Warranties. The representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
on the Closing Date as if made on such date, except for any changes permitted by
the terms of this Agreement.

8.3. Actions of Seller at Closing. At the Closing and unless otherwise waived by
Buyer, Seller shall have delivered to Buyer those deliveries set forth in
Section 2.2.

8.4. Financing. Buyer shall have obtained the financing necessary to consummate
the transaction.

8.5. No Material Adverse Effect. From and after the Agreement Date, there shall
not have been any event or change in Seller or any of the Truck Stops which has
had a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

Article 9.

CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Seller in writing:

9.1. Compliance with Covenants. Buyer shall have performed and complied in all
material respects with all covenants, obligations and agreements required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date.

9.2. Representation and Warranties. The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
on the Closing Date as if made on such date, except for any changes expressly
permitted by the terms of this Agreement.

9.3. Actions of Buyer at Closing. At the Closing and unless otherwise waived by
Seller, Buyer shall have delivered to Seller those deliveries set forth in
Section 2.3.

Article 10.

TERMINATION OF AGREEMENT

10.1. Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing Date only as follows:

 

  10.1.1.  By Mutual Agreement. If Seller and Buyer both agree to terminate the
Agreement.

 

  10.1.2.  By Buyer. Buyer may terminate this Agreement at any time prior to the
Closing for any reason or no reason in the sole discretion of Buyer.

 

  10.1.3.  By Seller. Seller may terminate this Agreement by giving written
notice to Buyer if Buyer has materially breached any of its covenants contained
in this Agreement or if there is any inaccuracy in any of the representations or
warranties made by Buyer, if Seller has previously notified Buyer in writing of
such breach or inaccuracy and the breach or inaccuracy has continued without
cure for a period of fifteen (15) days after such notice.

10.2. Effect of Termination. In the event of a termination (prior to the
consummation of the Closing) by either party, this Agreement shall thereafter be
null and void and of no further force or effect and each party shall be solely
responsible for any and all costs or expenses it has incurred hereunder.

Article 11.

INDEMNIFICATION

11.1. Seller’s Agreement to Indemnify.

 

  11.1.1.

 Buyer Claims. Subject to the terms and conditions of this Article 11, Seller
shall indemnify, defend and hold harmless Buyer or any of its officers,
directors, shareholders, employees or agents from and against any and all
Claims, causes of actions, losses, damages, deficiencies, Taxes, liabilities,
obligations, reimbursements, costs and expenses of any kind or nature,
penalties, fines, expenses (including reasonable attorneys’ and experts’ fees
and expenses) and all amounts paid in investigation, defense or settlement of
any of the foregoing (collectively, “Losses”) suffered or incurred by any of
them arising from, relating to or otherwise in respect of (a) any inaccuracy in
any representations or warranties contained in Article 4 of this Agreement,
(b) any breach or non-fulfillment by Seller of any of its covenants contained in
this Agreement, the Transaction Documents or any

 

9



--------------------------------------------------------------------------------

 

agreement delivered pursuant to this Agreement, or (c) any Losses arising from
or related to Seller’s operation of the Truck Stops prior to the Closing Date
(collectively, “Buyer Claims”).

 

  11.1.2.  Cap. No Buyer Claims shall be asserted pursuant to Section 11.1.1
until the aggregate Losses suffered or incurred by Buyer are equal to or greater
than $100,000 (the “Threshold Amount”), in which event Buyer Claims may be
asserted only to the extent of the Losses in excess of such amount, excluding
individual Losses that are less than the Threshold Amount. With respect to Buyer
Claims asserted pursuant to Section 11.1.1, no indemnification shall be made in
excess of the Purchase Price (the “Cap”).

11.2. Buyer’s Agreement to Indemnify.

 

  11.2.1.  Seller’s Claims. Subject to the terms and conditions of this Article
11, Buyer agrees to indemnify, defend and hold harmless Seller and any of its
officers, directors, shareholders, employees or agents from and against all
Losses suffered or incurred by any of them arising from, relating to or
otherwise in respect of (i) any inaccuracy in any representations or warranties
contained in Article 5 of this Agreement, (ii) any breach or non-fulfillment by
Buyer of any of its covenants contained in this Agreement, the Transaction
Documents or any agreement delivered pursuant to this Agreement or (iii) any
Losses arising from or related to Buyer’s operation of the Truck Stops on or
after the Closing Date (collectively, “Seller Claims”).

 

  11.2.2.  Cap. No Seller Claims shall be asserted pursuant to Section 11.2.1
until the aggregate Losses suffered or incurred by Seller are equal to or
greater than the Threshold Amount, in which event Seller Claims may be asserted
to the full extent of the Losses suffered or incurred by Seller, excluding
individual Losses that are less than the Threshold Amount. Additionally, with
respect to Seller Claims asserted pursuant to Section 11.2.1, no indemnification
shall be made in excess of the Cap.

11.3. Procedures for Resolution and Payment of Third-Party Claims for
Indemnification.

 

  11.3.1. 

Notice and Control. Except as otherwise provided herein, in the event any third
party asserts a Claim with respect to any matter as to which the indemnities in
this Agreement relate, the party or parties against whom the Claim is asserted
(whether singular or plural, the “Indemnitee”) shall give prompt written notice
to the other party or parties (whether singular or plural, the “Indemnitor”) in
reasonable detail so that the Indemnitor is or will be able to reasonably
understand the basis of the Claim; provided that the failure of the Indemnitee
to provide such notice shall not relieve the Indemnitor of its obligations
hereunder except to the extent the Indemnitor is materially prejudiced thereby.
Thereafter, the Indemnitor shall have the right at its election to take over the
defense or settlement of the third party Claim at its own expense by giving
prompt notice to the Indemnitee. If the Indemnitor does not give such notice and
does not proceed diligently so to defend the third party Claim within 30
daysafter receipt of the notice of the third party Claim, the Indemnitor shall
be bound by any defense or settlement that the Indemnitee may make as to those
Claims and shall reimburse the Indemnitee for its Losses related to the defense
or settlement of the third party Claim. Subject to Indemnitor retaining control
of the Claim or settlement thereof, the Indemnitee shall, at its option and
expense, have the right to participate in the defense of any such Claims
defended by the Indemnitor (except that Indemnitor shall not be responsible for
the fees and expenses of counsel to Indemnitee unless agreed to in

 

10



--------------------------------------------------------------------------------

 

writing). The parties shall cooperate in defending against any asserted third
party Claims.

 

  11.3.2.  Claim Resolution. Anything in this Section 11.3 to the contrary
notwithstanding, (a) if there is a reasonable probability that a third party
Claim may materially and adversely affect the Indemnitee other than as a result
of money damages or other money payments, the Indemnitee shall have the right,
at its own cost and expense, to defend, compromise or settle such Claim;
provided, however, that if such Claim is settled without the Indemnitor’s
consent (which consent shall not be unreasonably withheld or delayed), the
Indemnitee shall be deemed to have waived all rights hereunder against the
Indemnitor for money damages arising out of such Claim, and (b) the Indemnitor
shall not, without the written consent of the Indemnitee, settle or compromise
any Claim or consent to the entry of any judgment (i) which does not include as
an unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnitee a release from all liability in respect to such Claim or (ii) if such
settlement, compromise or consent involves the imposition of equitable remedies
or the imposition of any obligations on such Indemnitee other than financial
obligations for which such Indemnitee will be fully indemnified hereunder.

11.4. Remedies Exclusive; No Other Remedies. The remedies contained in this
Article 11 shall be the parties’ sole and exclusive remedies for any
post-Closing Claims made in connection with this Agreement. Each party hereto
hereby waives and releases, and covenants not to seek or assert, any other
Claims or remedies in the event that the Closing occurs.

11.5. Limitation of Damages. In no event shall any party to this Agreement be
liable to any other party for consequential, punitive or other similar damages.

Article 12.

MISCELLANEOUS

12.1. Reformation and Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future Laws effective
during the term hereof, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable consistent with
the intentions of the parties hereto, and the legality, validity and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby. Likewise, each representation, warranty and
covenant contained herein shall have independent significance and, if any party
hereto has breached any representation, warranty or covenant contained herein in
any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which such party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty or covenant.

12.2. Further Assurances. All parties agree and obligate themselves, and their
respective officers, directors, shareholders, members, managers, employees and
agents, to promptly execute any additional documents and instruments and take
any other actions necessary and proper for the complete and expeditious
implementation and satisfaction of the provisions and intent of this
Agreement. In addition, Seller agrees that during and subsequent to the sale
transaction, it shall have a continuing duty to supply such reasonable
information and documentation and to perform such acts as may be required by any
federal, state or local authority or the Liquor and Gaming Laws of the State of
Louisiana, including, but not limited to, making its books and records available
to Buyer or its designee on an as-needed, reasonable basis after the Closing;
provided, however, in no event whatsoever shall Seller be required to pay or be
responsible for the payment of any monies in connection therewith.

12.3. Liquor and Gaming Laws of the State of Louisiana. Each of the parties
agrees that this Agreement is and shall be subject to the Liquor and Gaming Laws
of the State of Louisiana and to the oversight of the Louisiana State Police and
the Gaming Control Board of the State of Louisiana.

 

11



--------------------------------------------------------------------------------

12.4. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to be properly given when personally
delivered (by hand or by courier), when sent by certified or registered mail,
postage prepaid and return receipt requested, when sent by facsimile
transmission, or when delivered by overnight or similar delivery services, fees
prepaid, to the party entitled to receive such notice at the address (or
facsimile number) set forth below or at such other address (or facsimile number)
as such party shall provide in a written notice to the others in accordance with
the terms of this Section 12.4. Except as otherwise specifically provided in
this Agreement, notice shall be deemed to be received by the party to whom such
notice was sent, in the case of notice given by personal delivery, on the date
of delivery, in the case of notice given by certified mail (or by such
comparable method), three (3) business days after mailing, in the case of notice
by overnight delivery service, on the date of delivery to such overnight
delivery service, and, in the case of notice by facsimile transmission, on the
date of actual transmission.

 

If to Seller, to    Gameco Holdings, Inc.    Attention: Thomas Hamilton    11770
U.S. Highway 1, Suite 600    North Palm Beach, Florida 33408    Facsimile: (561)
776-6090 With a copy to:    Stanley R. Gorom III, Esq.      Hahn Loeser & Parks,
LLP      200 Public Square, Suite 2800      Cleveland, OH 44114      Facsimile:
(216) 274-2460 If to Buyer, to:    Jacobs Entertainment, Inc.      17301 W.
Colfax Avenue, Suite 250      Golden, Colorado 80401      Facsimile: (303)
582-0239      Attention: Stephen R. Roark With a copy to:    Emanuel J.
Cotronakis, Esq.      General Counsel      11770 U.S. Highway 1, Suite 600     
North Palm Beach, Florida 33408      Facsimile: (561) 776-6090

12.5. Headings and Interpretations. The headings of Articles and Sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

12.6. Waiver. The failure of any party to insist, in any one or more instances,
upon performance of any of the terms, covenants or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right or Claim
granted or arising hereunder or of the future performance of any such term,
covenant or condition, and such failure shall in no way effect the validity of
this Agreement or the rights and obligations of the parties hereto.
Additionally, no waiver of any breach of this Agreement shall be a waiver of any
subsequent breach. No waiver shall be effective unless made in writing and
signed by the party granting such waiver.

12.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
when taken together shall constitute one and the same instrument.

12.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to principles
of conflict of laws, and the parties expressly agree that venue, for all
purposes hereunder, shall rest exclusively with the state and federal courts of
the State of Louisiana.

 

12



--------------------------------------------------------------------------------

12.9. Assignability and Binding Effect. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and permitted assigns. This Agreement together with the Transaction
Documents and the rights and obligations hereunder may not be assigned by either
party without the express written consent of the other.

12.10. Amendments. This Agreement may not be modified, amended or supplemented
except by an agreement in writing signed by each of the parties hereto.

12.11. Third Parties. Nothing herein expressed or implied is intended or shall
be construed to confer upon or give to any Person other than the parties hereto
and their successors or permitted assigns, any rights or remedies under or by
reason of this Agreement.

12.12. Entire Agreement. This Agreement and the Transaction Documents together
with the schedules and exhibits hereto and thereto, shall constitute the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and shall supersede all prior negotiations, letters of
intent, understandings and agreements. A disclosure of any information in a
schedule attached hereto, or delivery pursuant to the terms hereof, shall be
considered a disclosure of such information in any other schedules in which the
same information may otherwise be required to be included in accordance with the
terms of this Agreement.

12.13. Other Interpretive Matters. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any Person includes such Person’s successors and assigns
but only if such successors and assigns are permitted by this Agreement and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement and the schedules hereto), document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof (and without giving effect to any amendment
or modification that would not be permitted in accordance with the terms
hereof); (e) reference to any applicable law means such applicable law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any particular provision of any applicable law shall be interpreted
to include any revision of or successor to that provision regardless of how
numbered or classified; (f) reference to any Article or Section means such
Article or Section hereof; (g) “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision hereof; and (h) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such term.

12.14. Certain Assistance in Income Tax Preparation and Audits and Other
Matters.

 

  12.14.1. Tax Preparation.

 

  12.14.1.1.  Buyer and Seller shall furnish, at no cost to the other, such data
as the other party may reasonably require to prepare Tax Returns. If additional
data is required by Seller or Buyer for preparation of Tax Returns or tax
examinations, such additional information (including reproduction of Tax
Returns, tax assessments, and records) shall be furnished, at no cost and within
a reasonable time after requested in writing.

 

  12.14.1.2.  Buyer and Seller shall retain, until the applicable statutes of
limitations (including any extensions) have expired, copies of all Tax Returns,
supporting work schedules, and other records or information which may be
relevant to such Tax Returns for all tax periods or portions thereof ending
prior to the Closing Date. Copies of all such Tax Returns shall be promptly
provided to any party upon request of the same.

 

13



--------------------------------------------------------------------------------

  12.14.2.  Tax Audits; Other Reviews. Buyer and Seller shall provide reasonable
assistance to each other with any tax audits or other administrative or judicial
proceedings involving any of the Truck Stops at no cost to the other. Neither
party shall, without the prior written consent of the other, unless required by
law, initiate any contact or voluntarily enter into any agreement with, or
volunteer any information to, the taxing authorities with regard to Tax Returns
or declarations of the other party.

12.15. Additional Definitions. The following definitions shall apply:

 

  12.15.1.  Claim means any actual, threatened or potential claim (whether oral
or written), demand, litigation, action, suit, investigation, proceeding,
hearing, complaint, assessment or judgment, administrative or judicial, at law
or in equity.

 

  12.15.2.  Devices shall mean “Video Draw Poker Devices” as defined in the
Video Draw Poker Devices Control Law, Louisiana Revised Statutes.

 

  12.15.3.  Governmental Body means any federal, state, county, parish, local or
foreign governmental authority, quasi-governmental authority or any regulatory,
administrative or other agency, department, commission, tribunal, board, bureau,
instrumentality, any political or other subdivision, or any body thereof, or any
federal, state, county, local or foreign court or arbitrator.

 

  12.15.4.  Lien means any mortgage, pledge, security interest, encumbrance,
covenant, condition, restriction, easement, claim, lien or charge of any kind
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with
recourse, or any filing or agreement to file a financing statement as debtor
under the Uniform Commercial Code or any similar statute.

 

  12.15.5.  Liquor and Gaming Laws of the State of Louisiana shall mean the laws
promulgated in the Louisiana Revised Statutes Title 27:301 et seq., and Title
26:1 et seq. and the Louisiana Administrative Code provisions interpreting the
same.

 

  12.15.6.  Material Adverse Effect means any matter or matters which would,
alone or in the aggregate, have a material adverse effect on (i) the financial
condition, operating results, assets, liabilities, operations, condition
(financial or otherwise), business or prospects of any of the Truck Stops or
Seller, (ii) any material violation by Seller or any of the Truck Stops of the
Liquor and Gaming Laws of the State of Louisiana, (iii) the revocation or
suspension, for any period of time, of any liquor or gaming license issued by
the State of Louisiana to any of the Truck Stops.

 

  12.15.7.  Person means an individual, corporation, Governmental Body,
association, partnership, limited liability company, limited liability
partnership, trust, or any other entity or organization.

 

  12.15.8.  Tax means the domestic federal, state, and local income, payroll,
withholding, excise, social security, sales, use, ad valorum, real and personal
property, occupancy, business, capital stock, franchise, transfer, employment
and unemployment, and any other tax, fee, duty, assessment or governmental
charge of any kind whatsoever (including, without limitation, all interest,
penalties and estimated taxes).

 

14



--------------------------------------------------------------------------------

  12.15.9.  Tax Return means returns, reports, claims for refund, information
returns or other documents (including, without limitation, any related or
supporting schedules, statements or information) filed or required to be filed.

12.16. Incorporation. Any and all Schedules or other documents referred to
herein or attached hereto are incorporated herein as if fully rewritten in this
Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Agreement Date.

 

BUYER: JACOBS ENTERTAINMENT, INC. By:   /s/ Stephen R. Roark Stephen R. Roark,
President

 

SELLER: GAMECO HOLDINGS, INC. By:   /s/ Stan W. Guidroz Stan W. Guidroz, Vice
President

 

16



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 4.4

   Capitalization

Schedule 4.5

  

Liens, Claims and Title Exceptions

Schedule 4.6

  

Tax Matters

Schedule 4.7

  

Environmental Matters

Schedule 4.9

  

Consents

Schedule 4.10

  

Litigation

 

17



--------------------------------------------------------------------------------

Schedule 4.4

Capitalization

None.

 

18



--------------------------------------------------------------------------------

Schedule 4.5

Liens, Claims and Title Exceptions

 

1. SPRINGHILL:

 

  a. Those exceptions to title disclosed in First American Title Insurance
Company Commitment No. 473626, dated November 17, 2010, revised December 20,
2010.

 

  b. That certain Device Placement Agreement, dated October 27, 2009, by and
between Cash Magic Springhill, LLC and Jalou Device Owner, L.P.

 

2. VIVIAN:

 

  a. Those exceptions to title disclosed in First American Title Insurance
Company Commitment No. 473625, dated November 17, 2010, revised December 20,
2010.

 

  b. That certain Device Placement Agreement, dated October 27, 2009, by and
between Cash Magic Vivian, LLC and Jalou Device Owner, L.P.

 

19



--------------------------------------------------------------------------------

Schedule 4.6

Tax Matters

None.

 

20



--------------------------------------------------------------------------------

Schedule 4.7

Environmental Matters

 

1. SPRINGHILL:

Those environmental matters disclosed in the Phase I Environmental Site
Assessment No. 2052 dated as of January 4, 2011 and issued by Environmental
Sampling, Inc.

 

2. VIVIAN:

Those environmental matters disclosed in the Phase I Environmental Site
Assessment No. 2053 dated as of January 10, 2011 and issued by Environmental
Sampling, Inc.

 

21



--------------------------------------------------------------------------------

Schedule 4.9

Consents

The transfer contemplated by this Agreement will require notification by the
Buyer to the Louisiana State Police within ten (10) days of its completion.

 

22



--------------------------------------------------------------------------------

Schedule 4.10

Litigation

Cash Magic Vivian, LLC

Willie Green, an individual, filed a claim against Vivian on July 31, 2010, with
Scottsdale Insurance, Vivian’s insurer, alleging he strained his knee when he
tripped over a wire at Vivian’s truck stop location. Scottsdale Insurance has
taken over coverage for a defense of the claim, and anticipates legal expenses
of $1,001.95, if any.

Cash Magic Springhill, LLC

None.

 

23